Exhibit 10.48

 

EMPLOYMENT AGREEMENT

 

between

 

AdCare Health Systems, Inc. (the “Company”)

 

and

 

Melissa L. Green (the “Officer”)

 

This Employment Agreement (“Agreement”) is entered into August 6, 2012, to be
effective July 1, 2012 (the “Effective Date”).

 

Background

 

The Company employs the Officer as of the Effective Date as Senior Vice
President, Clinical Services of the Company and desire to enter into this
Agreement to reflect the terms and conditions of the Officer’s employment.

 

Statement of Agreement

 

For good and valuable consideration (including the respective obligations of the
parties hereunder), the receipt and adequacy of which are hereby acknowledged,
the parties hereto agree as of the Effective Date as follows:

 

Section 1.               Employment.  For the purposes and upon the terms and
conditions hereinafter set forth, the Company agrees to employ the Officer and
the Officer accepts such employment.  The Officer’s employment shall be based in
the Atlanta, Georgia greater metropolitan area, subject to business travel as
necessary.  The Company shall provide the Officer with an office that is
initially based at its Roswell Service Center Location at 1145 Hembree Road,
Roswell, Georgia 30076.

 

Section 2.               Duties.  The Officer shall be employed by the Company
or one of its wholly owned subsidiaries during the Employment Term (as defined
in Section 5(a)).  The Officer shall be employed by the Company as of the
Effective Date, as Senior Vice President — Clinical Services of the Company. 
The Officer shall report as of the Effective Date to the Chief Executive
Officer.  The Company reserves the right to change the Officer’s job
position(s) or the position to which the Officer reports, but any such change
shall not affect any other provision of this Agreement, including without
limitation, the provisions of Section 3(a).  The Officer shall devote such time,
attention and energy to the business of the Company and the performance of her
duties hereunder as are necessary to properly perform her duties hereunder.  The
Officer represents that her entry into, and performance of services under, this
Agreement does not violate the terms of any other agreement.  The Officer also
represents and warrants that he is bound by no agreement that would in any way
restrict her ability to perform her duties for the Company.  The Officer will be
expected to carry out her duties with the highest degree of ethical and moral
standards and to comply with all terms and conditions regarding the nature and
manner in carrying out her duties as may be established from time to time by the
Company and set forth in its employee handbook or manual.

 

--------------------------------------------------------------------------------


 

Section 3.               Compensation.

 

(a)             Salary.  As of the Effective Date, the Officer shall be paid a
salary of $200,000 per year (the “Annual Salary”), payable in installments on
the date of the Company’s regular pay periods or such other installments as the
Officer and the Company from time to time mutually agree upon.  Thereafter, the
Annual Salary shall be reviewed at least annually by the Compensation Committee
of the Board of Directors of the Company (the “Compensation Committee”) for
possible increases, and if so increased, the increased amount shall thereafter
be deemed to be the “Annual Salary” for all purposes under this Agreement.

 

(b)            Bonus.  The Officer shall be eligible to earn an annual bonus
each year.  The target amount of the annual bonus, based on reasonably expected
performance, shall be sixty percent (60%) of the Executive’s Annual Salary as of
December 31st of the year for which the bonus is awarded (the “Target Bonus”). 
The performance criteria for earning the bonus and the formula for determining
the amount of the bonus shall be established by the CEO and Compensation
Committee under the Company’s management incentive plan for executive officers. 
The criteria and the formula for each year will be provided to the Officer no
later than the ninetieth (90th) day of that year.  The bonus earned shall be
paid in the following year as soon as feasible following the end of the year,
but not later than March 30th  of the following year.  The bonus for any year
will be earned and accrued and payable only if the Officer is employed by the
Company on the last day of the year for which the bonus is earned.

 

(c)             Equity Compensation.  The Officer shall be eligible to receive
grants of equity compensation at the discretion of the CEO and Compensation
Committee.

 

Section 4.               Officer Benefits; Vacation.  During the Employment
Term, the Officer shall be entitled to participate in life insurance,
hospitalization medical insurance, retirement, and other benefits as are
presently or may hereafter be provided to other executive officers of the
Company and paid vacation in accordance with the Company’s vacation policy for
executive officers.   In addition to the benefits generally available to
executive officers of the Company, the Company agrees to continue to pay the
Officer at the rate of 100% of her Annual Salary for a period of three
(3) months after the date of “Disability” and at the rate of 60% of his Annual
Salary as of the date of Disability for an additional twenty-one (21) months. 
For purposes of this Agreement, the term “Disability” means the inability of the
Officer to perform her duties for medical reasons for a period of ninety (90)
days in any three hundred sixty-five (365) day period.  In the event there is a
question as to whether or not the Officer is subject to a Disability, the Board
of Directors of the Company will select a qualified physician who will make the
determination which will be binding on both the Officer and the Company.

 

Section 5.               Term of Employment.

 

(a)             The term of this Agreement shall begin on the Effective Date and
remain in effect thereafter while the Officer is employed by the Company (the
“Employment Term”).

 

(b)            The Company and the Officer shall at all times have the right to
terminate the Officer’s employment, in the case of the Company with or without
Cause, and in the case of the Officer with or without Good Reason, and in either
case subject to the terms of this

 

2

--------------------------------------------------------------------------------


 

Agreement.  Upon termination of the Officer’s employment, the Officer shall have
no obligation or duty to further serve the Company in any capacity (other than
to comply with the obligations set forth in Section 6 below), nor shall the
Company be under any obligation or duty to employ the Officer or provide the
benefits specified in Section 4 or make any of the payments provided for in
Sections 3 or 4 (except to the extent any such benefits are required to be
provided by this Agreement, the applicable plan or law, or any such payments
under Sections 3 or 4 have accrued prior to and remain unpaid and owing to the
Officer as of the effective date of such termination).  For purposes of this
Agreement, the following terms shall have the following meanings:  Resignation
for “Good Reason” means the Officer’s resignation within ninety (90) days
following the Company’s failure to cure a material breach of this Agreement
within thirty (30) days after the Officer gives the Company written notice of
such breach within ninety (90) days of the occurrence of such breach.  “Cause”
means the Officer’s fraud, dishonesty, willful misconduct, or gross negligence
in her performance of her duties hereunder, or the Officer’s conviction for a
crime of moral turpitude, or material breach by the Officer of this Agreement
which the Officer fails to cure within thirty (30) days after the Company gives
the Officer written notice of such breach.

 

(c)             If the Officer resigns her employment for Good Reason or the
Company terminates the Officer’s employment without Cause (other than due to the
Officer’s Disability) the Officer or her successors and assigns shall receive
the severance pay and benefits hereafter provided.  The severance pay shall be
an amount equal to one (1) times Annual Salary payable in substantially equal
installments at least monthly for twelve (12) months after the termination date,
plus if such termination occurs within three (3) months before or twenty-four
(24) months after the occurrence of a “Change in Control,” an additional half
times Annual Salary plus Target Bonus payable in substantially equal
installments at least monthly for six (6) months beginning immediately after
twelve (12) months following the termination date.  For purposes of this
Agreement, “Change in Control” means one or more sales or dispositions, within a
twelve (12) month period, of assets representing a majority of the value of the
assets of the Company or the acquisition (whether by purchase or through a
merger or otherwise) of common stock of the Company immediately following which
the holders of common stock of the Company immediately prior to such acquisition
cease to own directly or indirectly common stock of the Company or its legal
successor representing more than fifty percent (50%) of the voting power of the
common stock of the Company or its legal successor.

 

For the period for which severance pay is paid, i.e., twelve (12) or twenty-four
(24) months following termination of employment (the “Severance Period”), the
Officer and her family shall be entitled to continue to be covered under all
employee benefit plans of the Company under which executive officers of the
Company are covered and at the same cost and under the same terms and conditions
as apply to executive officers, provided, however, that if the Company is unable
under applicable law or the insurer will not permit the Officer to be covered
under any such plan, the Company shall pay to the Officer an amount each month
during the Severance Period equal to the Company’s cost of coverage for
similarly situated executive officers.  For purposes of this Agreement,
termination of employment and similar terms means a termination of employment
constituting a “separation from service” within the meaning of Code
Section 409A.  Notwithstanding the foregoing, to the extent necessary to avoid
the Officer incurring a tax under Code Section 409A, any amount that is
otherwise due within six (6) months following termination of employment shall be
delayed until six months after termination of

 

3

--------------------------------------------------------------------------------


 

employment.  The provisions contained in this Section shall survive the
termination of the Officer’s employment.

 

Section 6.               Certain Officer Covenants.  The Officer expressly
covenants and agrees to and with the Company as hereinafter set forth in this
Section 6.

 

(a)             Non-Competition.  During the Employment Term, and in the event
that the Officer’s employment is voluntarily terminated by the Officer other
than for Good Reason or is terminated by the Company for Cause, then for a
period of twelve (12) months after the date of termination, the Officer shall
not within the Area, directly or indirectly, acting alone or with others, on
behalf of a competitor of the Company undertake to perform executive management
responsibilities similar to those the Officer provides for the Company during
the last twenty-four (24) months of her employment with the Company.  For
purposes of this Agreement “Area” shall be defined as any state in which any
skilled nursing facility or business office owned or operated by the Company as
of the date of the termination of this Agreement.  The foregoing restrictions
shall not, however, prohibit the Officer from performing services for a division
or business unit of a competitor of the Company if such division or business
unit does not provide goods or services competitive with those offered by the
Company.  Notwithstanding anything herein to the contrary, the provisions of
this Section shall not prohibit the Officer from acquiring less than 1% of the
securities of any corporation which competes with the Company and whose shares
are regularly traded on a nationally recognized stock exchange or
over-the-counter market.

 

(b)            Prohibition Against Hiring Employees.  During the Employment Term
and for a period of twelve (12) months after the date of termination, regardless
of the reason for termination, the Officer shall not directly or indirectly
solicit for employment, or directly or indirectly assist others in soliciting
for employment, any person employed by the Company whom the Officer managed or
supervised, or with whom the Officer worked directly, during the then last
twelve (12) months of the Officer’s termination of employment, whether or not
such person is a full-time or part-time employee of the Company.

 

(c)             Confidential Information.  The Officer shall receive and hold
all Confidential Information and Trade Secrets in trust for the Company and in
the strictest confidence.   Except to the extent required in the performance of
her duties hereunder, the Officer shall not at any time while he is employed by
the Company or after termination of her employment, directly or indirectly, use,
disclose, disseminate or otherwise publish “Confidential Information” or Trade
Secrets.  For purposes of this Agreement, the term “Confidential Information”
means data and information relating to the business of the Company (whether
constituting a Trade Secret or not) which is or has been disclosed to the
Officer or of which the Officer became aware as a consequence of or through her
relationship with Company and which has value to the Company and is not
generally known to the Company’s competitors.  Confidential Information shall
include, without limitation, trade secrets, methods of operation, names of
customers, price lists, financial information, personnel data and similar
information, but shall not include any data or information which has been
voluntarily disclosed to the public by the Company (except where such disclosure
has been made by the Officer without authorization) or that has been
independently developed and disclosed by others, or otherwise has entered the
public domain through lawful means.  “Trade Secrets” means information of the
Company, without regard to form, including, but not limited to, technical or
nontechnical data,

 

4

--------------------------------------------------------------------------------


 

formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or service plans
or lists of actual or potential customers or suppliers which is not commonly
known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  The restrictions on
use and disclosure of Confidential Information shall survive following the
Officer’s termination of employment for so long as the information remains
Confidential Information as defined by this Agreement.  The restrictions on use
and disclosure of Trade Secrets shall survive following the Officer’s
termination of employment for so long as the information is a trade secret under
applicable law.

 

(d)            Return of Information.  Upon termination of the Officer’s
employment for whatever reason, the Officer shall return to or leave with the
Company, without making or retaining copies thereof, all documents, records,
notebooks and similar repositories containing Confidential Information.

 

(e)             Reasonableness of Covenants.  The Officer has carefully
considered the nature and extent of the restrictions upon him and the rights and
remedies conferred upon the Company under this Section 6, and hereby
acknowledges and agrees that, in light of her position, the information to which
he will be privy, and the nature of the business, the restrictions are
reasonable in time and territory, are designed to eliminate unfair competition
to the Company, are fully required to protect the Company’s legitimate
interests, and do not confer a benefit upon the Company disproportionate to any
detriment to the Officer.

 

If the Officer breaches any of the agreements contained in this Section 6, then,
in addition to any other rights or remedies which the Company may have, the
Company shall have the right to an accounting and repayment of all profits or
other benefits directly realized as a result of any such breach, to collect any
damages caused by such breach in addition to those specifically listed herein,
and to enforce any legal or equitable remedy (including injunctive relief) that
it may have against the Officer to prevent further injury to the Company
resulting from such breach.

 

The Officer acknowledges that any breach of the agreements contained in this
Section could cause irreparable harm to the Company.  The Officer acknowledges
that damages in the event of Officer’s breach of this Agreement will be
difficult, if not impossible, to ascertain and therefore it is agreed that the
Company, in addition to, and without limiting any other remedy or right it may
have under this Agreement or the law, will have the right to an injunction
enjoining any such breach.  The Officer agrees to reimburse the Company for all
costs and expenses, including reasonable attorney’s fees, incurred by the
Company because of any breach of this provision, but only in the event that the
Officer fails to cure such breach, within ten (10) days after being provided
written notice thereof by the Company.

 

All covenants and provisions contained in Section 6 shall survive the
termination of the Officer’s employment, regardless of the reason of such
termination.

 

5

--------------------------------------------------------------------------------


 

The Officer acknowledges that the Company recommends that the Officer review
this Agreement with her own legal counsel prior to signing this Agreement and
the Officer confirms that the Officer has had ample opportunity to do so.

 

Section 7.               Notices.  Any notice or other communication required or
desired to be given hereunder shall be in writing and shall be deemed duly given
when personally delivered or when deposited in the United States mail, first
class postage prepaid, properly addressed to the parties at their respective
addresses below or such addresses as shall be given by notice of any party.

 

The Company:

 

Chief Executive Officer

AdCare Health Systems, Inc.

Two Buckhead Plaza

3050 Peachtree Road NW

Suite 355

Atlanta, GA  30305

 

The Officer:                                                         The most
recent address that the Company has on file.

 

Section 8.               Actions by the Company.  Any determination, consent,
waiver, agreement, or other action under or with respect to this Agreement and
its implementation of or by the Company shall not be deemed made, taken or
effected hereunder unless made, taken or effected in a writing signed by a duly
authorized officer of the Company.

 

Section 9.               Waiver; Remedies Cumulative.  No waiver of any right or
option hereunder by any party shall operate as a waiver of any other right or
option, or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy.  No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same breach. 
All remedies provided by this Agreement are in addition to all other remedies by
it or the law provided.

 

Section 10.             Assignment.  This Agreement shall be binding upon and
inure to the benefit of the legal successors of the Company.  Neither this
Agreement nor any rights hereunder shall be assignable and any such purported
assignment by her shall be void and of no force or effect; provided, however,
that in the event of the Officer’s death, any amounts that are unpaid and owing
to the Officer or rights that are exercisable by the Officer shall be paid to or
exercisable by her estate.

 

Section 11.             Applicable Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Georgia.  Any action for
breach or to enforce the terms of this Agreement, or in any way arising out of
or related to Officer’s employment with the company or this Agreement, including
without limitation the covenants and provisions contained in Section 6, shall be
brought in the Superior Court of Fulton County, Georgia or in a federal

 

6

--------------------------------------------------------------------------------


 

court sitting in Atlanta, Georgia, and the parties hereto each consent to
jurisdiction and venue in such courts.

 

Section 12.             Indemnification.  The Company shall indemnify the
Officer for her actions and omissions as an officer and provide for advancement
of expenses in connection therewith to the maximum extent permitted by its state
of incorporation, but not for the Officer’s gross negligence or willful
misconduct.  The Company shall maintain, during the Employment Term and for at
least three (3) years thereafter, an adequate officer’s liability policy
covering the Officer for actions and omissions during the Employment Term.

 

Section 13.             Severability and Judicial Modification.  The parties
agree that each provision of this Agreement is separate, distinct and severable
from the other remaining provisions of this Agreement, and that the invalidity
or unenforceability of any Agreement provision shall not effect the validity and
unenforceability of any other provision or provisions of this Agreement. 
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of the conflict between such provision
and any applicable law or public policy, it is the intent of the parties that
such provision shall be modified by the Court to the extent appropriate to
render the provision reasonable valid and enforceable.  If any court of
competent jurisdiction shall at any time deem the duration of the restrictions
of Section 6, the “Area” as defined in Section 6, or any provisions of Section 6
unenforceable, the duration of the applicable restrictions set forth in
Section 6 shall be deemed to be the longest duration permissible by law under
the circumstances, the “Area” shall be deemed to comprise the largest territory
permissible by law under the circumstances, and the remainder of the Agreement
shall nevertheless stand.  The court in each case shall reduce the
aforementioned provisions to permissible duration or territory.

 

Section 14.             Miscellaneous.  This Agreement constitutes the entire
understanding between the parties concerning the Officer’s employment with the
Company and supersedes any and all previous agreements between the Officer and
the Company concerning such employment.  Except for judicial modification as set
forth in Section 13, this Agreement cannot be amended or modified in any
respect, unless such amendment or modification is evidenced by a written
instrument signed by both the Company and the Officer.  The captions of the
various sections of this Agreement are not a part of the context hereof, are
inserted merely for convenience in locating the different provisions hereof and
shall be ignored in construing this Agreement.

 

The parties have executed multiple counterparts of this Agreement, each of which
shall be deemed to be an original, as of the date set forth at the beginning
hereof.

 

THE COMPANY:

 

THE OFFICER:

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

MELISSA L. GREEN

 

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

/s/ Melissa L. Green

 

Boyd P. Gentry,

 

Melissa L. Green

 

President and CEO

 

 

 

7

--------------------------------------------------------------------------------